 


114 HR 1446 IH: Healthcare Consumer Privacy Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1446 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Hurt of Virginia (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Patient Protection and Affordable Care Act to provide privacy protections that enable certain individuals to remove their profiles from the healthcare.gov website, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthcare Consumer Privacy Act of 2015. 2.Enabling certain individuals to remove their profiles from the healthcare.gov websiteSection 1311(c)(5) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(5)) is amended—
(1)in subparagraph (A), by striking at the end and; (2)by redesignating subparagraph (B) as subparagraph (C); and
(3)by inserting after subparagraph (A) the following new subparagraph:  (B)ensure that such Internet portal, whether the healthcare.gov website or a successor website, enables an individual who enters personal information on such website for purposes of enrolling for health care coverage to remove such information from such website if such individual decides not to apply for such enrollment; and. 
 
